KLEIN, J.
The public defender who represents petitioner filed a motion to withdraw because of a conflict arising from the public defender’s prior representation of a witness for the state. The trial court denied the motion to withdraw, and the public defender seeks a writ of certiorari. We have jurisdiction. Valle v. State, 763 So.2d 1175 (Fla. 4th DCA 2000). We grant the petition.
The motion to withdraw alleges that the public defender has a conflict of interest in that it had represented the witness to this crime in a case with a 1998 case number and that the witness was also a victim of the crime. The trial court, noting that the case in which the public defender’s office represented the victim was closed (the victim received probation), denied the motion.
In Martin v. State, 761 So.2d 475 (Fla. 4th DCA 2000), we concluded that the public defender had stronger grounds for withdrawal based on conflict of interest where the witness previously represented by the public defender was also the victim of the crime. In Martin the witness was not a victim and we concluded that there were insufficient allegations of conflict to require withdrawal. We distinguished Valle, in which the witnesses were victims and had both been previously represented by the public defender’s office, one on a 1998 case which had been recently closed. The present case is indistinguishable from Voile. We therefore grant the petition, as we did in Valle, and quash the order deny-ing the motion to withdraw.
GUNTHER and GROSS, JJ., concur.